EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Hayes on 06/01/2022.
The application has been amended as follows: 
The releasing step in lines 21-22 of claim 1 is amended to read “- releasing stretch of said [[a]] second bonded laminate via a plurality of rolls”.

14.  The method according to claim 1, wherein the second envelope web is opposite to said first envelope web and supplied by a second envelope web supply.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 05/31/2022 have been fully considered and are persuasive. 
Applicant has amended the claims to remove the web guide means and the unstretching means. Therefore the three-prong analysis for interpretation under 35 U.S.C. 112(f) is no longer met, and no claim limitations are being interpreted under 35 U.S.C. 112(f).
The claims have been amended to overcome the previously applied objection and rejections under 35 U.S.C. 112(b), which have been withdrawn.
The closest prior art references are Ng (US 2006/0148361) and Floberg (US 9,199,410). Ng teaches that it is known in the art to bond a stretched thermoplastic elastomeric material (TEM) web with a nonwoven envelope web, subsequently release the stretch of the bonded webs, and wind up the resulting laminate for storage. Floberg also teaches stretching a TEM layer, bonding the stretched layer with nonwoven outer layers, and relaxing the stretch of the TEM layer. The prior art does not teach or fairly suggest the instantly claimed method, particularly the combination of extruding the TEM layer on a carrier, solidifying the TEM layer to form a first laminate, storing the first laminate, delivering the stored first laminate to a delamination unit, delaminating the first laminate, stretching the delaminated TEM layer, bonding the stretched TEM layer to first and second envelope webs to form a second laminate, releasing the stretch via a plurality of rolls, storing the second laminate in a second storage for a prescribed time, and winding the second laminate under controlled tension into a roll or spool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746